Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on November 19, 2021 is acknowledged.  Claims 1, 3-9, 11 were amended.  Claims 1-14 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 1-11 are examined on the merits of this office action.

Withdrawn Rejections
The objections to claims 3 and 9 are withdrawn in view of amendment of claims amendment the claims filed after non-final office action on November 19, 2021.

The rejection of claims 3, 5-8 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of claims filed after non-final office action on November 19, 2021.  

The rejection of claims 1, 4, 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kanwar (WO2008140335 A2, cited in Applicant’s IDS) is withdrawn in view of amendment of claims filed after non-final office action on November 19, 2021.  

Kanwar (WO2008140335 A2, cited in Applicant’s IDS) is withdrawn in view of amendment of claims filed after non-final office action on November 19, 2021.  


The rejection of Claims 1, 4-6 and 9-11  under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2) in view of Chemproagedcare (https://www.chemproagedcare.com.au/packing/sachet-packaging-system, published online 2015) is withdrawn in view of amendment of claims filed after non-final office action on November 19, 2021.  

Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9-10 are/remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1, 4-6 and 9-10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 recites “A composition comprising lactoferrin and a salt thereof and/or an ester of butyric acid”  Claim 4 claims “A pharmaceutical form comprising the composition according to claim 1 at least a pharmaceutically acceptable excipient suitable for its formulation.  Claims 5-6 are drawn to amounts of lactoferrin and butyric acid esters/salts.  Claims 9-10 are drawn to wherein in the composition is in form of powder, syrup, tablet, liquid or aqueous suspension.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a naturally occurring peptide and a naturally occurring fatty acid ester (butyric acid ester).  As evidenced by Goldberg (Encyclopedia of Microbiology (Third Edition), 2009), Butyric acid is a short chain saturated fatty acid found in the form of esters in animal fats and plant oils.  As the products are found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptide and naturally occurring fatty acid).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claims 4-6 and 9-10 claim pharmaceutical composition comprising said naturally occurring butyric acid ester and lactoferrin and wherein said formulation is in an aqueous suspension or in a liquid form. Given the broadest reasonable interpretation, this can be butyric acid ester, lactoferrin and water.  There is no evidence that the combination of naturally occurring lactoferrin, butyric acid ester and water would be functionally or structurally different from what is found in nature.  Regarding the amounts of claim 5-6, there is no evidence that the amount of each component functionally or structurally alters the naturally occurring compounds and thus there is no evidence that is it is different from what is found in nature.
 Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4-6 and 9-10 do not qualify as eligible subject matter.
Response to Applicants Arguments
Applicant argues that a salt or ester of butyric acid is not found in nature.  Applicant’s arguments have been fully considered but not found persuasive.  As stated above, the claims are directed to a natural phenomenon, a naturally occurring peptide and a naturally occurring fatty acid ester (butyric acid ester).  As evidenced by Goldberg (Encyclopedia of Microbiology (Third Edition), 2009), Butyric acid is a short chain saturated fatty acid found in the form of esters in animal fats and plant oils.  As the products are found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.  The claims do not recite additional elements that amount to significantly more than the judicial exception.   Claims 4-6 and 9-10 claim pharmaceutical composition comprising said naturally occurring butyric acid ester and lactoferrin and wherein said formulation is in an aqueous suspension or in a liquid form. Given the broadest reasonable interpretation, this can be butyric acid ester, lactoferrin and water.  There is no evidence that the combination of naturally occurring lactoferrin, butyric acid ester and water would be functionally or structurally different from what is found in nature.  Regarding the amounts of each component found in instant claim 5-6, there is no evidence that the amount of each component functionally or structurally alters the naturally occurring compounds and thus there is no evidence that is it is different from what is found in nature.
 Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4-6 and 9-10 do not qualify as eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10  are/remain rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2) in view of Gilloteau (J. Dairy Sci. 92:1038–1049, 2009, cited previously) and Kuang (US20180161292 A1, priority date 12-12-2016, cited previously).
Regarding claim 4, Kanwar teaches wherein the formulations are pharmaceutical formulations (see abstract, last three lines).  Kanwar teaches that the diet comprising lactoferrin had .025, 0.25 and 2.5% of the diet or 0.1, 1 or 10 g of Lactoferrin per 2 kg of diet (see paragraph 0415).  Kanwar teaches that the butyric acid amount is in the range of 3-5% and the examples was 3.6% (see Table 1) which is substantially the same as normal bovine milk (see page 33, line 22).  Regarding claims 9-10, Kanwar teaches wherein the dosage form can be administered orally as a powder or liquid (see paragraph 0174).  
Kanwar is silent to wherein the butyric acid is sodium butyrate (the salt form).  Kanwar does teach that the fatty acids can be in salt form (see paragraph 0159).
However, Guilloteau teaches Na-butyrate supplementation in calves for promoting growth and improvement of the GI tract.  Guilloteau teaches that “In animal studies and in practice, salts of butyric
acid (Na-butyrate or Ca-butyrate) are often used instead of butyric acid itself because the salts are more
stable and less odorous (see abstract, see page 1039, second paragraph, lines 15-18).
Kuang teaches nutritional formulations comprising dietary butyrate (see claim 1) and lactoferrin (see paragraph 0193).  Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14).  Kuang teaches that the dietary butyrate includes sodium butyrate (see paragraph 0067 ad claim 6).  Kuang further teaches that sodium butyrate is a result effective variable (see paragraph 0329, last seven lines).
It would have been obvious before the effective date of the claimed invention to use the salt form of butyric acid (sodium butyrate) in the formulation of Kanwar.  One of ordinary skill in the art would have been motivated to do so given that Sodium butyrate is less odorous and more stable than butyric acid.  There is a reasonable expectation of success given that salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability.
Furthermore, it would have been obvious to try the salt form of butyric acid, sodium butyrate.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options 
Furthermore, regarding the amounts of sodium butyrate (2 mg to 5 gram and 10 mg to 1 g, claims 5, 7) and lactoferrin (5 mg to 5 gram and 100 mg to 2000 mg, claim 7) and the ratio of the two found in instant claims 3, 7-8, as stated above, Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14) in nutritional formulations and Kanwar teaches about 10 grams to about 200 grams of milk fat or a milk fat analogue and from about 0.25 grams to about 5 grams of the one or more anti-tumour agents (see page 11, lines 35-26, lactoferrin is the preferred anti-tumor agent, see lines 13-17, page 11).  The 10 grams to 200 grams of milk fat would comprise about 250 mg-5 grams of butyric acid/butyric acid salt Na-butyrate and the anti-tumor agent lactoferrin would be in the range of 0.25 grams to 5 grams.  The ranges of lactoferrin and butyric acid/salt overlap with the ranges of instant claims 5-8.  The claimed method claims Sodium butyrate in an amount of 10 mg-1 grams and lactoferrin in the amount of 100 mg to 2 grams, which overlaps with the range of Kanwar and Kuang given that Kanwar teaches 250 mg-5 grams of butyric acid (which encompasses salts thereof) and lactoferrin in the range of 0.25 grams to 5 grams and Kuang teaches a range of 0.1 to 300 mg of sodium butyrate.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.  

Response to Applicant’s Arguments
Applicant argues “Since Kanwar does not disclose all of the claimed limitations, it is respectfully submitted that it would not have rendered obvious the presently claimed invention to one skilled in the art. In other words, Kanwar is completely silent with regard to a composition comprising lactoferrin and a salt and/or an ester of butyric acid. In the Office Action, the Examiner has taken the position that paragraph [0159] of Kanwar describes that the fatty acids can be in salt form. Applicants respectfully disagree. 
Paragraph [0159] describes that any of the fatty acid described therein can optionally be substituted with one or more groups selected rom hydroxyl, methyl, ethyl and propyl groups and salts, esters, and amides thereof and combination thereof. It further describes that preferred milk fat comprises the fatty acids butyric acid, caproic acid, caprylic acid, capric acid, lauric acid, myristic acid, etc. 
Thus, one skilled in the art, by reading paragraph [0159] of Kanwar would never be capable to select, from such a long list, a salt and/or an ester of butyric acid without undue experimentation, with a reasonable expectation of success, and without the help of the impermissible hindsight. 
Applicant’s arguments have been fully considered but not found persuasive.   It is the combination of Kanwar and Gilloteau that teach and provide the motivation of use the sodium salt of butyric acid.  Kanwar does teach that the fatty acids can be in salt form (see paragraph 0159) which contributes to the reasonable expectation of success.  Guilloteau teaches Na-butyrate supplementation in calves for promoting growth and improvement of the GI tract.  Guilloteau teaches that “In animal studies and in practice, salts of butyric acid (Na-butyrate or Ca-butyrate) are often used instead of butyric acid itself because the salts are more stable and less odorous (see abstract, see page 1039, second paragraph, lines 15-18).  It would have been obvious before the effective date of the claimed invention to use the salt form of butyric acid (sodium butyrate) in the formulation of Kanwar.  One of ordinary skill in the art would have been motivated to do so given that Sodium butyrate is less odorous and more stable than butyric acid.  There is a reasonable expectation of success given that salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability.
Applicant argues that “Moreover, the presently claimed invention is directed to a composition which, thanks to the synergy of its components, surprisingly and unexpectedly prevents tissue damage that may occur in certain patients, for example, in patients undergoing prolonged parenteral nutrition, in  celiac patients, in the elderly, in patients with mucositis induced by chemotherapeutic agents, in patients with alterations of the intestinal barrier due to malnutrition and/or immunodeficiency, or due to genetic and immune disorders (e.g., specification, page 3, lines 15-20, the figures and example 1). 
Thus, for these additional reasons, it is respectfully submitted that Kanwar does not render obvious the presently claimed invention. Example 18 of Kanwar, arguendo, describes a synergy related only to a therapeutic treatment in patients undergoing chemotherapy, not to a prevention. It necessarily follows that the skilled person would not have been capable to extrapolate with a reasonable expectation of success a synergism between different combinations of compounds (an ester or a salt of butyric acid in combination with lactoferrin, rather than butyric acid in free form in combination with lactoferrin) for different treatments.
Applicant’s arguments have been fully considered but not found persuasive.  Applicants are arguing unexpected results with regards to use of the lactoferrin/sodium butyrate composition of preventing intestinal damage.   MPEP 716.02(d) states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”  In the instant case, it is not clear based on the data provided comparing lactoferrin, sodium butyrate and the combination if there is any statistical difference.  For example, it is unclear if there is a difference between the groups in Figure 4.  Nevertheless, Kanwar teaches that the diets prevent damage to the small intestine  (see Figures 15-16, Example 17).  Furthermore, there is a reasonable expectation of success given that the salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability
Furthermore, as shown in Example 2 of the present specification, the presence of a salt of butyric acid improves the stability of the composition presently claimed. Thus, the surprising and unexpected results achievable with the presently claimed invention, a stable composition effective in preventive intestinal damage cannot be obtained by simply modifying the teachings of Kanwar as suggested by the Examiner. 
Applicant’s arguments have been fully considered but not found persuasive.  It is not unexpected that sodium butyrate would improve stability in light of the teachings of Gilloteau.  Guilloteau teaches that "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”   It is unclear how example 2 shows significant unexpected results regarding the combination of lactoferrin and Sodium butyrate having enhanced solubility as compared to lactoferrin/butyric acid or each component alone.
Applicants argue that “Gilloteau, however, is completely silent with regard to the composition presently claimed.   Kuang, according to the Examiner, describes nutritional formulations comprising dietary butyrate and lactoferrin. However, Kuang describes that additional components, and not just lactoferrin, can be added to the nutritional composition, i.e., infant formula (e.g., paragraph [0063], butyrate compounds complexed with chitosan or cyclodextrins (e.g., paragraphs [0066] - [074], enriched lipid fraction (paragraphs [0075]- [0090]), polar lipids, etc. 
However, the Examiner has taken the position that it would have been obvious to use the salt form of butyric acid in the composition of Kanwar. Applicants respectfully disagree. 
As an initial matter, Gilloteau is silent with regard to lactoferrin and Kuang describes lactoferrin as one optional element among many more, without any suggestion or motivation to select any additional element, least lactoferrin. 
Thus, it would have been impossible for one of ordinary skill to "try" the salt form of butyric acid staring from any the teachings of the cited references, either alone or in combination.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that MPEP 2145 states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  In the instant case it is the combination of Kanwar, Gilloteau and Kuang that teach and provide motivation to use 
Kanwar is silent to wherein the butyric acid is sodium butyrate (the salt form).  Kanwar does teach that the fatty acids can be in salt form (see paragraph 0159).
However, Guilloteau teaches Na-butyrate supplementation in calves for promoting growth and improvement of the GI tract.  Guilloteau teaches that “In animal studies and in practice, salts of butyric
acid (Na-butyrate or Ca-butyrate) are often used instead of butyric acid itself because the salts are more
stable and less odorous (see abstract, see page 1039, second paragraph, lines 15-18).
Kuang teaches nutritional formulations comprising dietary butyrate (see claim 1) and lactoferrin (see paragraph 0193).  Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14).  Kuang teaches that the dietary butyrate includes sodium butyrate (see paragraph 0067 ad claim 6).  Kuang further teaches that sodium butyrate is a result effective variable (see paragraph 0329, last seven lines).
It would have been obvious before the effective date of the claimed invention to use the salt form of butyric acid (sodium butyrate) in the formulation of Kanwar.  One of ordinary skill in the art would have been motivated to do so given that Sodium butyrate is less odorous and more stable than butyric acid.  There is a reasonable expectation of success given that salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability.

New Objection
Claim 4 is objected to for the following informality:  the claim status identifier for claim 4 is incorrect, the claim has not been amended and the identifier she be “(previously presented)”.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the unitary dosage of lactoferrin" in line 3.  There is insufficient antecedent basis for this limitation in the claim given that claim 8 is dependent on claim 5 and claim 5 does not recite a unitary dosage of lactoferrin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11  are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2, cited previously) in view of Gilloteau (J. Dairy Sci. 92:1038–1049, 2009, cited previously) and Kuang (US20180161292 A1, priority date 12-12-2016, cited previously) as applied to claims 1-10 above, in further view of Chemproagedcare (https://www.chemproagedcare.com.au/packing/sachet-packaging-system, published online 2015, cited previously).
The teachings of Kanwar in view of Gilloteau and Kuang are described in the above rejection.  Kanwar is silent to wherein the formulation is in the form of a sachet.
Kanwar does teach multiple single dose forms including tablets and capsules (see paragraphs 0174-0174).
Chemproagedcare teaches that sachet packaging is beneficial in that it “Medication in each sachet is easily identifiable and individually labelled and supplied in multi-dose sachets dispensed in a continuous roll; Medications are dispensed directly from the sachet; Crush directly in sachet; Less handling - reduces cross contamination; Flexibility to tailor sachets to individual Facility requirement; Regular packed medication provided weekly; Sachets are recyclable and environmentally friendly”.
It would have been obvious before the effective date of the claimed invention to package the formulation of Kanwar in view of Gilloteau and Kuang  in a single dose sachet for administration.  One of ordinary skill in the art would have been motivated to do so given that single dose sachets are a safe way of administering single use dosages to patients, reduce contamination via less handling and are environmentally friendly.  There is a reasonable expectation of success given the sachets are commonly used to administer single dosage forms of a variety of therapeutics.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654